USCA1 Opinion

	




          October 13, 1994                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 94-1660                                     JOHN YATES,                                Plaintiff, Appellant,                                          v.                                  MICHAEL A. GAWEL,                                  Defendant, Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF RHODE ISLAND                     [Hon. Ernest C. Torres, U.S. District Judge]                                             ___________________                                 ____________________                                        Before                                  Cyr, Circuit Judge,                                       _____________                          Bownes, Senior Circuit Judge, and                                  ____________________                                Stahl, Circuit Judge.                                       _____________                                 ____________________            Arthur E. Chatfield, III on brief for appellant.            ________________________            Marc DeSisto and Kathleen Powers, on brief for appellee.            ____________     _______________                                 ____________________                                 ____________________                 Per Curiam.   Appellant John Yates  appeals the granting                 __________            of  judgment as a matter  of law to  appellee Officer Michael            Gawel of  the Foster Police Department  on appellant's claims            of   civil  rights  violations,  due  to  appellee's  alleged            malicious  prosecution  and  false arrest  of  appellant, and            appellant's  state law  claim of  malicious prosecution.   We            affirm.                 Judgment as  a  matter of  law was  properly granted  on            appellant's claim for malicious prosecution under 42 U.S.C.              1983  because appellant failed to show that he had suffered a            deprivation of  either  his  substantive  or  procedural  due            process rights under the Fourteenth  Amendment.  See Senra v.                                                             ___ _____            Cunningham,  9  F.3d 168,  173  (1st Cir.  1993).   Appellant            __________            produced no  evidence, such  as that  he had  been physically            abused,  detained  or  prosecuted  on   racial  or  political            grounds,  which  would support  a  jury finding  that  he had            suffered  a substantive due process violation.1  See id.  His                                                             ___ __            failure to demonstrate that the Rhode Island state law remedy            for malicious prosecution was  inadequate to rectify any harm            he might have suffered is fatal to his procedural due process            claim.  Id.                      __                                            ____________________            1.  Moreover, the  recent Supreme  Court case of  Albright v.                                                              ________            Oliver,  114 S.Ct.  807  (1994), "would  appear virtually  to            ______            foreclose reliance  on substantive  due process as  the basis            for a viable malicious prosecution claim under section 1983."            Perez-Ruiz v. Crespo-Guillen, 25 F.3d 40, 42 (1st Cir. 1994).            __________    ______________                 To  establish  a claim  of  malicious  prosecution under            Rhode  Island state  law,  appellant needed  to prove,  inter                                                                    _____            alia, that Officer Gawel lacked  probable cause to initiate a            ____            criminal proceeding against him.  Id. at 174.  Such a finding                                              __            was precluded in the instant case, by the fact that appellant            had previously  been found guilty  of the criminal  charge in            question  after trial  in  the Rhode  Island District  Court.            Even though this verdict  was reversed after a jury  trial in            the  Rhode Island  Superior Court,  the determination  by the            Rhode Island District Court is nevertheless determinative  on            the issue of probable cause under Rhode Island law.  See Nagy                                                                 ___ ____            v. McBurney, 120 R.I. 925, 931, 392 A.2d 365,  368 (1978) ("a               ________            judicial determination by a court of original jurisdiction in            favor  of the  person  who initiated  .  . .  proceedings  is            generally held  to be conclusive evidence  of probable cause,            even though  that  determination is  ultimately  reversed  on            appeal, unless it is shown to have  been obtained by fraud or            other imposition upon the court") (citing cases).                 Finally,  Gawel   presented  sufficient,  uncontradicted            evidence  to demonstrate that he had a reasonable belief that            probable cause existed to arrest appellant.  Therefore, Gawel            was  entitled as a matter  of law to  qualified immunity from            the  claim  that he  had  violated  appellant's civil  rights            through a  false arrest.   See Ricci v.  Urso, 974 F.2d  5, 7                                       ___ _____     ____            (1st Cir. 1992).                                         -3-                 Affirmed.                 ________                                         -4-